           Case 15-19059-amc           Doc 79 Filed 12/16/20 Entered 12/16/20 15:27:59                    Desc
                                            CloseOrder Page 1 of 1
                                      UNITED STATES BANKRUPTCY COURT
                                     EASTERN DISTRICT OF PENNSYLVANIA



In re:                                                           : Chapter 13


Richard Leicht and RoseMarie Doyle−Leicht                        : Case No. 15−19059−amc
                Debtor(s)


                                                    ORDER
                                 _____________________________________________


         AND NOW, this day , December 16, 2020 , it appearing that the trustee in the above

entitled matter has filed his report and that the trustee has performed all other duties required

in the administration of the debtor(s) estate, it is



         ORDERED that the trustee be discharged and relieved of any trust; and this case be, and

the same hereby is, closed.



                                                                 By The Court

                                                                 Ashely M. Chan
                                                                 Judge , United States Bankruptcy Court




                                                                                                                       79
                                                                                                                 Form 195
